Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 4, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155989                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155989
                                                                    COA: 330503
                                                                    Lenawee CC: 15-017428-FH
  RODNEY CORTEZ HALL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 25, 2017
  judgment of the Court of Appeals is considered. We DIRECT the Lenawee County
  Prosecutor to answer the application for leave to appeal within 28 days after the date of
  this order, addressing whether the trial court erred in assigning 10 points to Offense
  Variable 19 (interference with the administration of justice) on the basis of the
  defendant’s relocation to Mississippi eight months after the offense and two months
  before the victim disclosed the offense to police. See People v Hershey, 303 Mich. App.
330 (2013).

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 4, 2018
           s0328
                                                                               Clerk